         Case 4:19-cv-07762-HSG Document 43 Filed 05/29/20 Page 1 of 4




 1    HOGE FENTON JONES & APPEL                       DAVIS WRIGHT TREMAINE LLP
      Alison P. Buchanan (SBN 215710)                 Martin L. Fineman (SBN 104413)
 2    Christen E. Bourne (SBN 312744)                 505 Montgomery Street, Suite 800
      60 South Market Street, Suite 1400              San Francisco, CA 94111-6533
 3
      San Jose, CA 95113-2396                         Telephone: (415) 276-6500
 4    Telephone: (408) 287-9501                       Facsimile: (415) 276-6599
      Facsimile: (408) 287-2583                       Email: martinfineman@dwt.com
 5    Email: alison.buchanan@hogefenton.com
              christen.bourne@hogefenton.com
 6
      Attorneys for Defendant                         Attorneys for Defendants
 7
      CLOUDABILITY, INC.                              APPTIO, INC. and CLOUDABILITY, INC.
 8
      Daniel Remer (SBN 83702)                        Howard Smukler (SBN 135957)
 9    33 Los Pinos                                    532 S. Coronado Street #109
      Nicasio, CA 94946                               Los Angeles, CA 90057
10    Telephone: (415) 235-3202                       Telephone: (855) 900-3440
11    Facsimile: (415) 276-9857                       Email: hsmukler@gmail.com
      Email: dan@danielremer.com
12
      Attorney for Plaintiff                          Attorney for Plaintiff
13    EDWARD MILLER                                   EDWARD MILLER
14

15                                     UNITED STATES DISTRICT COURT
16                       NORTHERN DISTRICT OF CALIFORNIA, OAKLAND DIVISION
17

18 EDWARD MILLER,                                         Case No. 4:19-cv-07762-HSG
19                        Plaintiff,                      JOINT STIPULATION FOR DISMISSAL
                                                          WITH PREJUDICE AND [PROPOSED]
20               v.                                       ORDER
21 APPTIO, INC. and CLOUDABILITY, INC.,
   et al.,                                                Judge: Hon. Haywood S. Gilliam, Jr.
22                                                        Courtroom: 2
               Defendants.
23
                                                          Action Filed: November 25, 2019
24

25

26

27

28
     3831729_2
                                                      1
                      JOINT STIPULATION FOR DISMISSAL WITH PREJUDICE AND [PROPOSED] ORDER
                                             Case No. 4:19-cv-07762-HSG
         Case 4:19-cv-07762-HSG Document 43 Filed 05/29/20 Page 2 of 4




 1               TO THIS HONORABLE COURT, ALL PARTIES HEREIN, AND THEIR

 2 RESPECTIVE ATTORNEYS OF RECORD:

 3               Pursuant to Rule 41(a)(1)(A)(ii) of the Federal Rules of Civil Procedure, and the

 4 Confidential Settlement Agreement and Release, Plaintiff EDWARD MILLER ("Plaintiff") and

 5 Defendants APPTIO, INC. and CLOUDABILITY, INC. (collectively, "Defendants"), by and

 6 through their respective attorneys, hereby submit the following Joint Stipulation for Dismissal

 7 with Prejudice.

 8               1.       Defendants deny any liability as to the claims asserted against them by Plaintiff.

 9               2.       The Parties withdraw and terminate all pending motions submitted in this action.

10               3.       Each side shall bear its own attorney fees and costs.

11               4.       The Court shall retain jurisdiction to enforce the terms of the Settlement Agreement

12 and Release entered into by and between Plaintiff and Defendants on or about May 1, 2020.

13               WHEREFORE, the parties, by and through their counsel of record, hereby stipulate,

14 pursuant to Rule 41(a)(1)(A)(ii) of the Federal Rules of Civil Procedure, to the dismissal, with

15 prejudice, of any and all claims against Defendants in the above-captioned matter, with each party

16 to bear their own attorney fees and costs incurred in this action.

17 IT IS SO STIPULATED.

18    Dated: May 28, 2020                                       Respectfully Submitted,

19
                                                                By: /s/ Daniel Remer
20
                                                                       Daniel Remer
21
                                                                Attorney for Plaintiff
22                                                              Edward Miller
23

24                                                              By: /s/ Howard Smukler
                                                                       Howard Smukler
25
                                                                Attorney for Plaintiff
26                                                              Edward Miller
27

28
     3831729_2
                                                            2
                      JOINT STIPULATION FOR DISMISSAL WITH PREJUDICE AND [PROPOSED] ORDER
                                             Case No. 4:19-cv-07762-HSG
         Case 4:19-cv-07762-HSG Document 43 Filed 05/29/20 Page 3 of 4




 1    Dated: May 28, 2020                            HOGE, FENTON, JONES & APPEL, INC.

 2
                                                     By: /s/ Alison P. Buchanan
 3
                                                             Alison P. Buchanan
 4                                                           Christen E. Bourne

 5                                                   Attorneys for Defendant
                                                     Cloudability, Inc.
 6
                                                     DAVIS WRIGHT TREMAINE LLP
 7

 8                                                   By: /s/ Martin L. Fineman
                                                            Martin L. Fineman
 9
                                                     Attorneys for Defendants
10                                                   Apptio, Inc. and Cloudability, Inc.
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     3831729_2
                                                 3
                 JOINT STIPULATION FOR DISMISSAL WITH PREJUDICE AND [PROPOSED] ORDER
                                        Case No. 4:19-cv-07762-HSG
         Case 4:19-cv-07762-HSG Document 43 Filed 05/29/20 Page 4 of 4




 1                                            [PROPOSED] ORDER

 2 IT IS SO ORDERED THAT THE STIPULATION IS APPROVED.

 3               Having read and considered the foregoing stipulation, the Court hereby orders the

 4 dismissal, with prejudice, of the any and all claims against Defendants APPTIO, INC. and

 5 CLOUDABILITY, INC. Each party will bear their own attorneys' fees and costs incurred in this

 6 action. The Court hereby retains jurisdiction to enforce the terms of the Confidential Settlement

 7 Agreement and Release entered into by and between Plaintiff EDWARD MILLER and

 8 Defendants APPTIO, INC. and CLOUDABILITY, INC.

 9
                5/29/2020
10 DATED:_________________________                            _________________________________
                                                              Hon. Haywood S. Gilliam, Jr.
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     3831729_2
                                                          4
                   JOINT STIPULATION FOR DISMISSAL WITH PREJUDICE AND [PROPOSED] ORDER
                                          Case No. 4:19-cv-07762-HSG
